Citation Nr: 0827019	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from March 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in a March 2007 
decision denying service connection for PTSD. Through a 
January 2008 joint motion for remand by the VA Secretary and 
the veteran, this matter was remanded to the Board for 
proceedings consistent with the joint motion and remand. 

By way of a March 2007 ruling by a Deputy Vice Chairman of 
the Board, the veteran was granted a motion to advance his 
case on the docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. The appeal maintains its 
advance on the docket status. VA will notify the appellant if 
further action is required.


REMAND

Further development is necessary to verify the veteran's 
account of his in-service PTSD stressors. The record contains 
two PTSD diagnoses: one from a June 2004 VA examination 
report and another within a June 2003 VA treatment note. The 
veteran's DD 214 shows that he served in Vietnam, but it does 
not reflect combat service. His military occupational 
specialty was as a cook. The veteran reported two different 
PTSD stressors. First, in a PTSD questionnaire, dated October 
2003, the veteran reported seeing many veterans in bad 
condition during his hospitalization at Walter Reed in 1953. 
Second, the June 2004 VA examination report shows that the 
veteran reported coming under enemy fire while delivering 
food to a Vietnam combat area and witnessing a Sergeant being 
wounded. There are no personnel records associated with the 
claims file or records of any other attempt to verify the 
veteran's alleged stressors.   

The AMC/ RO will afford the veteran the opportunity to submit 
additional information regarding his in-service stressors. 
They will also advise the veteran to be as specific as 
possible regarding the times, places, and persons in 
recounting the stressors. After completion of the following, 
the RO/ AMC should perform a Joint Services Records Research 
Center (JSRRC) search and readjudicate the claim based on the 
additional evidence.  

The veteran is advised that his cooperation in furnishing 
specific information about his PTSD stressors is essential. 
The duty to assist is not a one-way street. The Court has 
stated that if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC / RO will send another PTSD 
questionnaire to the veteran and advise 
him to be as specific as possible as to 
the places, dates, and names of persons 
involved in the stressful incidences. 

2. Upon receipt of additional information 
furnished by the veteran, the AMC/ RO will 
perform a JSRRC search to verify the 
alleged stressful incidents and associate 
the search results with the claims file.  

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




